Case: 21-1591    Document: 29    Page: 1     Filed: 10/12/2021




          NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

           MICRO MOBIO CORPORATION,
                   Appellant

                            v.

                GENERAL MOTORS, LLC,
                         Appellee
                  ______________________

                        2021-1591
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in No.
 92068218.
                  ______________________

                 Decided: October 12, 2021
                  ______________________

    CHRISTOPHER HORGAN, ROARK IP, San Jose, CA, for
 appellant.

    DENNIS J. ABDELNOUR, Honigman LLP, Chicago, IL, for
 appellee. Also represented by MARY HYDE.
                  ______________________

  Before MOORE, Chief Judge, BRYSON and PROST, Circuit
                        Judges.
Case: 21-1591    Document: 29     Page: 2    Filed: 10/12/2021




 2         MICRO MOBIO CORPORATION   v. GENERAL MOTORS, LLC



 BRYSON, Circuit Judge.
     Appellant Micro Mobio Corporation sought to cancel a
 trademark registration owned by appellee General Motors,
 LLC, (“GM”) based on Micro Mobio’s prior use and registra-
 tion of a similar mark. The Trademark Trial and Appeal
 Board (“TTAB” or “Board”) denied the petition for cancella-
 tion. We affirm.
                              I
     GM owns Registration No. 5387518 for the standard
 character mark SUPER CRUISE, which is registered on
 the Principal Register for “Computer software, cameras, ul-
 trasonic sensors, global positioning system and radar ob-
 ject detectors for the semi-autonomous driving of motor
 vehicles.” Micro Mobio owns a prior registration, Registra-
 tion No. 3972396, for the mark SUPERCRUISE for “Semi-
 conductor devices, computer hardware, and computer
 software for use in design, simulation and control of elec-
 tronic circuits and antenna, receiving and transmitting sig-
 nals, and modulation, demodulation and media access
 control in voice and data communications.”
     Micro Mobio petitioned to cancel GM’s registration
 based on Micro Mobio’s prior use and registration of its
 SUPERCRUISE mark. Following a trial, the TTAB issued
 a detailed opinion in which it rejected Micro Mobio’s con-
 tention that GM’s use of the SUPER CRUISE mark would
 give rise to a likelihood of confusion under section 2(d) of
 the Lanham Act, 15 U.S.C. § 1052(d). In analyzing that
 question, the Board reviewed the so-called DuPont factors
 that have traditionally been used in addressing the likeli-
 hood of confusion. See In re E.I. DuPont De Nemours & Co.,
 476 F.2d 1357, 1361 (CCPA 1973).
     As an initial matter, the TTAB treated the two marks
 as similar, finding that they were identical but for the
 space in GM’s mark between SUPER and CRUISE. Given
 that the appearance, sound, connotation, and commercial
Case: 21-1591    Document: 29      Page: 3    Filed: 10/12/2021




 MICRO MOBIO CORPORATION   v. GENERAL MOTORS, LLC           3



 appearance of the two marks were essentially the same,
 the Board regarded the space between SUPER and
 CRUISE in GM’s mark as inconsequential. J.A. 12.
     Turning to the strength of Micro Mobio’s mark, the
 Board presumed the mark to be distinctive. But the Board
 rejected Micro Mobio’s argument that the mark was arbi-
 trary or fanciful. Instead, it concluded that the mark was
 suggestive and thus not as strong as an arbitrary or fanci-
 ful mark. Id. at 13–14. In making that finding, the Board
 noted that one definition of the term “cruise” is “to move or
 proceed speedily, smoothly or effortlessly,” and that the
 word “super” is a superlative meaning “of high grade or
 quality”; “very large or powerful”; or “exhibiting the char-
 acteristics of its type to an extreme or excessive degree.”
 Id. at 14. As so interpreted, the Board found the mark to
 be “highly suggestive of [Micro Mobio’s] goods, suggesting
 that they facilitate the extremely quick and smooth receipt
 and transfer of signals.” Id.
      As to the commercial strength or fame of Micro Mobio’s
 mark, the Board looked to Micro Mobio’s sales and adver-
 tising expenditures and found them “not particularly im-
 pressive.” Id. at 15. Micro Mobio offered no market share
 evidence, and it claimed what the Board found were only
 “modest” promotional efforts. Id. The Board therefore
 found the “commercial strength or fame” of the mark to be
 neutral. Id.
     On the important factor of the similarity or dissimilar-
 ity of the goods, Micro Mobio argued that its goods, as de-
 scribed in its registration, were similar to the goods
 described in GM’s registration. In particular, Micro Mobio
 argued that GM’s Super Cruise system uses semiconduc-
 tors, computer hardware, and computer software, and that
 the computer software used in GM’s Super Cruise system
 would include software that controls signal transmission
 among the system components. The Board, however, re-
 jected Micro Mobio’s argument, holding that “the mere fact
Case: 21-1591     Document: 29     Page: 4    Filed: 10/12/2021




 4         MICRO MOBIO CORPORATION    v. GENERAL MOTORS, LLC



 that [GM’s] goods for the semi-autonomous driving of mo-
 tor vehicles may incorporate or use semiconductors, com-
 puter hardware, and/or computer software” does not mean
 that GM’s goods are the same as Micro Mobio’s goods or
 that the parties’ products “are related for likelihood of con-
 fusion purposes.” Id. at 22. The fact that computer compo-
 nents such as Micro Mobio’s goods may be incorporated
 into GM’s system, the Board added, “is not, in itself, a suf-
 ficient basis for finding the parties’ goods related.” Id. at
 23.
      The Board also rejected Micro Mobio’s argument that
 its goods are complementary to GM’s Super Cruise product
 because GM’s system requires a connectivity platform to
 operate. The Board explained that goods are not comple-
 mentary simply because “one product is incorporated as a
 part in another product.” Id. at 24. Instead, the Board
 stated, “complementary goods are those that are likely to
 be purchased and used together by the same purchasers.”
 Id. Because the two parties’ goods are not “such that they
 could be encountered by the same purchasers under cir-
 cumstances that could give rise to the mistaken belief that
 the goods come from a common source,” the Board found
 that the evidence did not support a finding of a likelihood
 of confusion. Id. at 25.
     The Board next found that there was no meaningful
 overlap between the channels of trade and the class of cus-
 tomers for the two parties’ goods. While both parties may
 interface with wireless carriers, the Board held, “neither
 party targets its products to wireless carriers.” Id. at 29.
 With respect to the testimony from Micro Mobio’s expert
 that confusion between the goods would be likely to occur
 among persons who repair automobiles, the Board noted
 that Micro Mobio’s SuperCruise products are not automo-
 tive parts and that Micro Mobio does not make any Super-
 Cruise-branded systems for cars. Id. at 27.
Case: 21-1591    Document: 29      Page: 5   Filed: 10/12/2021




 MICRO MOBIO CORPORATION   v. GENERAL MOTORS, LLC          5



      The conditions of sale and the sophistication of pur-
 chasers, the Board found, also cut against the likelihood of
 confusion. Automobiles are expensive, and GM’s Super
 Cruise option retails for about $5000. J.A. 30. As such, the
 Board noted that consumers are likely to purchase the Su-
 per Cruise system “only after careful thought and consid-
 eration.” J.A. 30. As for Micro Mobio’s products, the Board
 found that they were sold through “very high-level market-
 ing,” primarily to sophisticated consumers. Id. That fac-
 tor, the Board held, also did not favor finding a likelihood
 of confusion. Id.
     Finally, the Board found no evidence of actual confu-
 sion between the parties’ products, no market interface be-
 tween the parties, and no more than a de minimis level of
 potential confusion. After balancing all the DuPont factors,
 the Board found no likelihood of confusion and therefore
 denied the petition to cancel GM’s registration. Id. at 31–
 34.
                              II
    Micro Mobio raises seven issues in its challenge to the
 TTAB’s decision, none of which have merit.
      1. Micro Mobio’s first argument is that the Board erred
 in treating its mark as suggestive, rather than arbitrary or
 fanciful. Micro Mobio bases its argument on testimony
 from one of its executives, who claimed that the name was
 chosen simply because he and his boss “liked the sound of
 the mark.” Id. at 357. But the Board found that the name
 was “highly suggestive” of Micro Mobio’s goods, indicating
 that the goods “facilitate the extremely quick and smooth
 receipt and transfer of signals.” Id. at 14. Contrary to Mi-
 cro Mobio’s contention, a party cannot convert a suggestive
 or descriptive mark into an arbitrary mark—thereby gain-
 ing a greater right to monopolize the use of that term—
 simply by asserting that the term was not selected for its
 suggestive or descriptive meaning. See In re Champion
 Int’l Corp., 183 U.S.P.Q. 318, 320 (T.T.A.B. 1974)
Case: 21-1591     Document: 29      Page: 6    Filed: 10/12/2021




 6         MICRO MOBIO CORPORATION     v. GENERAL MOTORS, LLC



 (concluding that a mark was descriptive, and disregarding
 “the various meanings attributed to [the mark] by appli-
 cant”).
      In challenging the Board’s use of a dictionary definition
 of the term “cruise,” Micro Mobio contends that GM should
 not have been permitted to argue for a definition of “cruise”
 that differed from the one GM used in its registration: “to
 sail from place to place, as for pleasure or in search of some-
 thing”; or “to ride about in a similar manner.” Appellant’s
 Br. 9. The definition of “cruise” the Board used in analyz-
 ing Micro Mobio’s mark was based on an alternative defi-
 nition of the term. Micro Mobio offers no support for its
 contention that a finding that a mark is suggestive cannot
 be based on one of several different definitions of a term.
 Nor is there any force to Micro Mobio’s suggestion that it
 was impermissible for GM to advocate in favor of a defini-
 tion different from the one it used in its registration. If a
 mark is suggestive under any of several definitions of a
 term used in the mark, it is not entitled to the enhanced
 status that attaches to marks that are arbitrary or fanciful.
 That both GM’s mark and Micro Mobio’s mark are sugges-
 tive in slightly different ways does not make Micro Mobio’s
 mark any less suggestive or otherwise enhance the
 strength of the mark.
     2. Next, Micro Mobio argues that the Board committed
 legal error by overstating the degree to which the goods in
 question must be similar or related when the marks in
 question are the same. Micro Mobio argues that it is only
 necessary that there be a “viable relationship” between the
 goods to find a likelihood of confusion when identical marks
 are involved. Id. at 11–12.
     There is no force to Micro Mobio’s argument. The
 Board explained that the proper legal test for the similarity
 of goods when the marks are the same is that the evidence
 must establish that the goods are “related in some man-
 ner,” or that “the conditions surrounding their marketing
Case: 21-1591    Document: 29      Page: 7    Filed: 10/12/2021




 MICRO MOBIO CORPORATION   v. GENERAL MOTORS, LLC           7



 are such, that they could be encountered by the same pur-
 chasers under circumstances that could give rise to the
 mistaken belief that the goods come from a common
 source.” J.A. 16. Micro Mobio does not explain why the
 Board’s statement that the goods must be “related in some
 manner” is more restrictive than Micro Mobio’s “viable re-
 lationship” test. 1 Moreover, the Board explained that the
 proper test is based on the rationale of the requirement of
 relatedness—that goods are regarded as related if the
 goods are likely to be encountered by same purchasers, who
 would be led to believe the goods came from the same
 source. The Board thus committed no legal error in setting
 out the proper test for relatedness.
      3. Micro Mobio argues at some length that the Board
 committed a factual error by misinterpreting the terms
 “computer hardware” and “computer software” in Micro
 Mobio’s registration. Micro Mobio’s discussion of that issue
 is fundamentally flawed. In essence, Micro Mobio contends
 that its goods are related to GM’s Super Cruise product




     1     Micro Mobio cites In re Concordia International
 Forwarding Corp., 222 U.S.P.Q. 355 (T.T.A.B. 1983), as
 support for employing a “viable relationship” test for deter-
 mining when identical marks give rise to the likelihood of
 confusion. Concordia, however, applied the same test that
 the Board applied in this case. The Board noted that the
 mark in Concordia “may be encountered by the same per-
 sons,” and that the record in that case indicated that such
 persons were actually aware of the services of both parties.
 Concordia, 222 U.S.P.Q. at 356; see also In re Opus One
 Inc., 60 U.S.P.Q.2d 1812, 1815 (T.T.A.B. 2001) (“[T]he req-
 uisite ‘viable’ relationship . . . must consist of ‘something
 more’ than the fact that the registrant uses the mark on a
 food or beverage item (wine) and the applicant uses the
 mark in connection with restaurant services.”).
Case: 21-1591    Document: 29      Page: 8    Filed: 10/12/2021




 8         MICRO MOBIO CORPORATION    v. GENERAL MOTORS, LLC



 because GM’s product contains and depends on computer
 hardware and software. 2
      That is the wrong inquiry. As the Board pointed out,
 the relevant question is “whether the conditions surround-
 ing the marketing of the parties’ goods are such that they
 could be encountered by the same purchasers under cir-
 cumstances that could give rise to the mistaken belief that
 the goods come from a common source.” J.A. 25 (citing
 Hewlett-Packard Co. v. Packard Press Inc., 281 F.3d 1261
 (Fed. Cir. 2002)). Nor is Micro Mobio correct that the goods
 can be regarded as complementary simply because GM’s
 Super Cruise system uses goods such as Micro Mobio’s to
 function. As the Board has explained, “Given the ubiqui-
 tous use of computers in all aspects of business in the
 United States today, this Board and its reviewing Court
 have rejected the view that a relationship exists between
 goods and services simply because each involves the use of
 computers.” Elec. Data Sys. Corp. v. EDSA Micro Corp., 23
 U.S.P.Q.2d 1460, 1463 (T.T.A.B. 1992) (citing Octocom Sys.
 Inc. v. Houston Computs. Servs. Inc., 918 F.2d 937 (Fed.
 Cir. 1990)). The same is true of products that use another
 party’s goods in order to function. See Falk Corp. v. Toro
 Mfg. Corp., 493 F.2d 1372, 1378 (CCPA 1974) (opposer
 could not “prevail merely on the ground that [applicant’s]
 ‘rubber element shaft couplings’ may be contained in some
 of its machines”). The Board’s determination that Micro



     2  Micro Mobio makes a related argument that the
 items listed in GM’s goods identification (e.g., cameras, ul-
 trasonic sensors, etc.) are computer hardware, making the
 goods related. Although the exact boundary between “com-
 puter hardware” and other components that contain or in-
 teract with computers is somewhat indefinite, the Board’s
 finding that GM’s goods fall outside the “plain meaning” of
 “computer hardware” is supported by substantial evidence.
 See J.A. 21–22.
Case: 21-1591    Document: 29      Page: 9    Filed: 10/12/2021




 MICRO MOBIO CORPORATION   v. GENERAL MOTORS, LLC           9



 Mobio’s SuperCruise products were not related to GM’s Su-
 per Cruise system was thus based on a correct legal stand-
 ard and supported by substantial evidence.
      4. Micro Mobio next contends that the Board failed to
 give proper weight to record evidence such as prior regis-
 trations, third-party websites, and newspaper articles that
 Micro Mobio introduced to show that the parties’ goods are
 complementary. The Board found Micro Mobio’s showing
 unpersuasive because the evidence offered by Micro Mobio
 did not suggest that it is common for third parties to offer
 both semi-autonomous driving systems and products such
 as Micro Mobio’s under the same mark. J.A. 25 n.51. None
 of the third-party registrations support Micro Mobio’s ar-
 gument on that issue, nor do the websites or newspaper ar-
 ticles on which Micro Mobio relies. That evidence merely
 supports the point that semi-autonomous driving systems
 require connectivity to function, which is not proof that the
 goods are related or complementary for purposes of as-
 sessing the likelihood of confusion.
      5. Micro Mobio argues that in addressing the issue of
 distinct channels of trade and classes of purchasers, the
 Board erred by not applying the legal presumption that
 identical goods travel in the same channels of trade to the
 same class of purchasers. That presumption does not apply
 here, however, because the presumption applies only when
 the products are identical. See Zheng Cai v. Diamond
 Hong, Inc., 901 F.3d 1367, 1372–73 (Fed. Cir. 2018). The
 Board found that the products at issue in this case are quite
 dissimilar and thus the presumption of overlapping trade
 channels or classes of purchasers does not apply. GM’s
 products, the Board found, are sold through their own deal-
 erships to car buyers. Micro Mobio’s products, by contrast,
 are sold to original equipment manufacturers or individual
 engineers in the wireless and mobile phone industry. The
 Board’s finding of a lack of overlap between the parties’
 customers and trade channels is supported by substantial
 evidence.
Case: 21-1591    Document: 29      Page: 10    Filed: 10/12/2021




 10        MICRO MOBIO CORPORATION    v. GENERAL MOTORS, LLC



     6. Next, Micro Mobio claims that the Board made a
 factual error regarding the potential for post-sale confusion
 when it stated that Micro Mobio’s goods are not auto parts.
 The Board’s statement was not erroneous. While some of
 Micro Mobio’s products may be used in products that find
 their way into the vehicular market, that does not make
 those goods “auto parts,” such as to give rise to a likelihood
 of confusion as to the source of the parties’ goods. Moreo-
 ver, as GM points out, the evidence showed that GM does
 not sell its Super Cruise system apart from the Cadillac
 vehicles in which the system is installed, and there was no
 evidence that Micro Mobio sells system parts that would be
 used to repair or service vehicles featuring the Super
 Cruise system. Substantial evidence thus supports the
 Board’s conclusion that there is no likelihood of post-sale
 confusion between the parties’ products.
     7. Finally, Micro Mobio argues that the Board was mis-
 taken when it found the extent of potential confusion to be
 de minimis. Micro Mobio contends that the goods are com-
 plementary because every time there is a sale of a semi-
 autonomous driving system, there is a sale of a connectivity
 module as part of the system. Therefore, Micro Mobio as-
 serts, “the potential for confusion would be possible in
 every sale of GM’s products and cannot be deemed to be de
 minimis.” Appellant’s Br. 28. Micro Mobio also contends
 that the Board improperly relied on extrinsic evidence in
 making its assessment of the potential confusion between
 the parties’ products and that the Board disregarded the
 fact that the two marks are identical.
     As noted above, the fact that goods such as the com-
 puter components that Micro Mobio sells are found in prod-
 ucts of all kinds, such as washing machines, watches, toys,
 and medical instruments, does not mean that computer
 components of all types are complementary products for
 each of those devices for purposes of trademark law. As to
 the Board’s use of extrinsic evidence, it was perfectly per-
 missible for the Board to consider the realities of the
Case: 21-1591    Document: 29      Page: 11    Filed: 10/12/2021




 MICRO MOBIO CORPORATION    v. GENERAL MOTORS, LLC          11



 marketplace in assessing the potential for future confusion
 as to the source of the parties’ products. And it is incorrect
 to say that the Board disregarded the fact that the marks
 were identical. The Board began its analysis by so finding,
 and its analysis of the evidence after that point was di-
 rected to determining whether, as it found, there was no
 likelihood of confusion between the parties’ products not-
 withstanding the identity of the marks. The Board’s find-
 ing as to the potential for further confusion is therefore
 supported by substantial evidence.
     Finding no merit to any of Micro Mobio’s factual or le-
 gal challenges to the TTAB’s analysis, we uphold the deci-
 sion denying Micro Mobio’s petition to cancel GM’s
 registration.
                         AFFIRMED